Citation Nr: 0123242	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-08 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a brain tumor with 
secondary headaches and left facial nerve paralysis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to February 
1962; and a period of active duty training with the Michigan 
National Guard from June 11, 1988 to June 25, 1988.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit Michigan (RO), which denied the benefit sought on 
appeal.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated February 25, 2000.  
In that decision, the Board denied service connection for the 
veteran's brain tumor with secondary headaches and left 
facial nerve paralysis.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated February 9, 2001, the Court 
vacated the Board's February 25, 2000 decision, and remanded 
this matter back to the Board for development consistent with 
the Court's Order.  


REMAND

This claim originally arose out of the veteran's request for 
service connection of a brain tumor with secondary headaches 
and left facial nerve paralysis.  As noted in the 
Introduction, the BVA previously denied this claim in a 
February 2000 Board decision, which was subsequently vacated 
on appeal.  In its February 2001 Order, the Court listed as 
the basis for its action, the Board's denial of the veteran's 
claim as not well grounded, as there had been a change in the 
law.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5107A 
(West Supp. 2001) (VCAA); 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. § 3.102, 3.159), 
which modified the circumstances under which VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims, which were 
finally denied during the period from July 14, 1999 to 
November 9, 2000).  Of particular relevance to this claim, 
the law eliminates the requirement that the veteran submit a 
well grounded claim, and it provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim. 

A review of the record in light of the Court Order, and in 
light of the additional requirements of the VCAA leads the 
Board to conclude that additional development is needed in 
this case before proceeding with appellate disposition.  

The Board notes that the RO has notified the veteran of the 
evidence necessary to substantiate his claim, and has 
assisted him in obtaining such evidence.  In addition, the 
veteran has been afforded a VA examination as recently as 
April 1997; he was also afforded a hearing before a Member of 
the Board in November 1999.  However, as the Board noted in 
its February 2000 decision, the evidence of record, including 
the VA examinations, does not specifically address the 
etiology of the veteran's brain tumor, and is insufficient to 
show the required medical nexus between the tumor and the 
veteran's in-service injury. 

In this context, the VCAA now requires the VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d)   For the reasons listed above, a medical 
examination is necessary, and thus a remand is required. 

The Board also notes that a significant amount of time has 
passed since the most recent medical evidence has been 
associated with the claims file.  The veteran noted in his 
November 1999 hearing that he was currently seeing Dr. H. 
Alexander Arts, M.D. for observation and treatment, and was 
receiving MRI examinations every six months.  It is likely 
that, since the time of the original Board decision, 
additional medical records have been generated; and it is 
important that the Board obtain these records before 
proceeding with further consideration of this appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. 
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any further 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001), in 
addition to the development requested 
below. 

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his brain tumor 
with secondary headaches and left facial 
nerve paralysis subsequent to the March 
1997 rating decision, which denied his 
claim.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO is unable to obtain any of the 
records indicated by the veteran, it 
should follow the proper procedures under 
the VCAA. 

3.  Once the claims file has been updated 
with the information obtained above, the 
veteran should be afforded a VA 
examination by a neurologist, to address 
the specific issue of whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's current brain 
tumor or the associated headaches and 
left facial nerve paralysis are medically 
related to an incident of his military 
service, including the automobile 
accident he sustained in June 1988.  The 
examining physician is asked to fully 
explain the findings and reasoning 
supporting his conclusion.  The veteran's 
claims folder and a copy of this remand 
should be made available to the examiner 
for review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to comply with an ORDER of the 
Court, and to obtain additional development, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/ or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



